
	
		II
		111th CONGRESS
		2d Session
		S. 4044
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2010
			Mr. Dodd (for himself
			 and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reauthorize and strengthen the Combating Austism Act
		  of 2006 (Public Law 109–416), to establish a National Institute of Autism
		  Spectrum Disorders, to provide for the continuation of certain programs
		  relating to autism, to establish programs to provide services to individuals
		  with autism and the families of such individuals and to increase public
		  education and awareness of autism, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Combating Autism Reauthorization
			 Act of 2010.
		2.FindingsCongress finds as follows:
			(1)Autism is a
			 general term used to describe a group of complex developmental brain disorders
			 known as pervasive developmental disorders. To meet the criteria for autism
			 spectrum disorder there must be clinically significant and persistent deficits
			 in social behavior, communication, and interactions, as well as restricted,
			 repetitive patterns of behavior, interests, and activities.
			(2)Autism is a
			 neurodevelopmental disorder that results in difficulties with communication and
			 social interaction, as well as repetitive behaviors. Autism affects individuals
			 differently, mildly affecting some and significantly disabling others.
			(3)A variety of
			 physical, medical, and mental health issues may accompany autism, resulting in
			 marked functional impairment in all activities of daily living. Epilepsy occurs
			 in as many as 39 percent of individuals with autism. Neurogenetic conditions
			 such as Down syndrome and fragile X syndrome can also co-occur with autism, as
			 can gastrointestinal problems, immune system disorders, sleep disturbance,
			 sensory integration dysfunction, and pica. Many individuals on the autism
			 spectrum face co-occurring mental health challenges, including anxiety and
			 depression.
			(4)A 2009 report
			 from the Centers for Disease Control and Prevention found that 1 out of 110
			 children, and 1 out of 70 boys, in the United States has an autism spectrum
			 disorder. This finding represents a 57 percent increase over the prevalence
			 rate previously reported by the Centers for Disease Control and Prevention.
			 With prevalence estimates increasing at an alarming pace, autism is a national
			 health emergency.
			(5)The United States
			 should ensure that individuals on the autism spectrum are provided equality of
			 opportunity for full participation in society, independent living, and economic
			 self-sufficiency.
			(6)Autism has high
			 costs to United States society. According to a report from the Harvard School
			 of Public Health, the incremental lifetime cost of caring for a person with
			 autism is $3,200,000; the cost of caring for all individuals with autism in the
			 United States is more than $35,000,000,000 annually.
			(7)Autism is a major
			 public health concern that is taking an enormous toll on millions of families
			 who need answers that can come only through further research. Meeting the
			 education, employment, and service-provision needs of individuals on the autism
			 spectrum is a clear and compelling public policy issue that requires a rapid
			 national response. Individuals and families are desperate to access services
			 that are, at this point, grossly inadequate to meet the current and growing
			 needs of individuals with autism.
			(8)Several
			 institutes at the National Institutes of Health conduct or support autism
			 research, but the challenges posed by autism exceed the mission of any
			 individual institute. A cross-agency institute with an aggressive, coordinated,
			 and targeted research agenda aimed at improving the lives of individuals with
			 autism is needed to accelerate research on the causes and effective treatment
			 of autism.
			(9)In searching for
			 the causes of autism spectrum disorders, all promising avenues of research
			 should be pursued, including research on the role of environmental exposures as
			 risk factors for autism.
			(10)The
			 heterogeneity and complexity of autism and the etiological and phenotypic
			 subtypes of autism require increased investment in large-scale biorepositories
			 for DNA, brain tissue, fibroblasts, and biosamples relevant to environmental
			 exposures. Such biorepositories will enable researchers to discover the
			 multiple environmental and genetic risk factors for autism, and to identify
			 biomarkers that will allow treatments tailored to the individual.
			(11)Families of
			 children with autism face barriers to accessing appropriate medical care,
			 including lack of training for professionals, lack of evidence-based treatment
			 guidelines, inadequate dissemination of information, and lack of comparative
			 effectiveness research and other evidence-based treatment research. Autism
			 intervention research networks on physical and behavioral health are needed to
			 address these barriers.
			(12)Meeting the
			 needs of individuals with autism requires a coordinated approach within Federal
			 agencies and among Federal departments. The approach should focus on both
			 research and services for affected individuals and the families of such
			 individuals.
			(13)Individuals with
			 autism have the same rights as other people to exert control and choice over
			 their lives, to live independently, and to participate fully in, and contribute
			 to, their communities and society through full integration and inclusion in the
			 economic, political, social, cultural, and educational fabric of society.
			 Individuals with autism have the right to a life with dignity and
			 purpose.
			(14)Individuals with
			 autism often need assistance in the areas of comprehensive early intervention,
			 health, recreation, job training, employment, housing, transportation, and
			 early, primary, and secondary education. With access to, and assistance with,
			 these types of services and supports, individuals with autism can live rich,
			 full, and productive lives. Services for transitioning youth and adults with
			 autism are an especially pressing need, as are services that enhance the safety
			 of individuals with autism of any age.
			(15)Although autism
			 has touched the lives of many, a significant segment of the public lacks
			 knowledge of the signs of autism and the challenges that individuals with
			 autism and the families of such individuals face.
			(16)To meet the
			 needs of individuals with autism, training, continuing education, technical
			 assistance, and informational programs are needed for parents and
			 professionals.
			(17)There is a
			 strong consensus that intensive treatment as soon as possible following
			 diagnosis can significantly improve cognitive functioning, language, and
			 adaptive behavior, reduce the cost of lifetime care, and yield the most
			 positive life outcomes for children with autism.
			3.Establishment of
			 the National Institute of Autism Spectrum Disorders
			(a)Establishment
			 of the InstitutePart C of
			 title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended by
			 adding at the end the following:
				
					21National
				Institute of Autism Spectrum Disorders
						464z–8.Purpose of
				the Institute
							(a)In
				generalThe general purpose of the National Institute of Autism
				Spectrum Disorders (in this section referred to as the Institute)
				is the conduct and support of research, training, the dissemination of health
				information, and other programs with respect to autism spectrum disorders. The
				principal goal of the Institute is to improve the lives of persons with autism
				spectrum disorders through research focused on prevention, treatment, services,
				and cures.
							(b)DutiesThe
				duties of the Director of the Institute shall include the following:
								(1)Interagency
				Coordination of Autism Spectrum Disorder ActivitiesWith respect
				to autism spectrum disorders, the Director of the Institute shall plan and
				evaluate research and other activities conducted or supported by the agencies
				of the National Institutes of Health. In carrying out the preceding sentence,
				the Director of the Institute shall evaluate the activities of each of such
				agencies and shall provide for the periodic reevaluation of such
				activities.
								(2)ConsultationsThe
				Director of the Institute shall carry out this section in consultation with the
				heads of the agencies of the National Institutes of Health, with the advisory
				councils of such agencies, and with the Interagency Autism Coordinating
				Committee described in section 399CC.
								(3)Consolidation
				of autism programsThe Director of the Institute shall make
				recommendations to the Secretary and the Director of the National Institutes of
				Health regarding the consolidation of programs of the National Institutes of
				Health for the express purpose of enhancing support of research on autism
				spectrum disorders and the coordination of the activities of the Institute with
				related activities of the other agencies of the National Institutes of Health
				and with related activities of other Federal agencies.
								(4)CoordinationThe
				Director of the Institute shall act as the primary Federal official with
				responsibility for overseeing all research on autism spectrum disorders
				conducted or supported by the National Institutes of Health and shall maintain
				communications with all relevant departments of the Federal Government to
				ensure the timely transmission of information concerning autism spectrum
				disorders. The Interagency Autism Coordinating Committee shall function as the
				primary advisory body for all such research coordination on autism spectrum
				disorders.
								(c)SunsetThe
				National Institute of Autism Spectrum Disorders established under this section
				shall be established for a 10-year period beginning on the date of enactment of
				the Combating Autism Reauthorization Act of
				2010. On the date that is 10 years after the date of enactment of
				the Combating Autism Reauthorization Act of
				2010, the authorities of the Director of the Institute under this
				section and section 464z–9 shall be transferred to the Director of
				NIH.
							.
			(b)Activities of
			 the National Institutes of Health with respect to research on autism spectrum
			 disorders
				(1)Transfer to the
			 National Institute of Autism Spectrum DisordersSection 409C of
			 the Public Health Service Act (42 U.S.C. 284g) is—
					(A)redesignated as
			 section 464z–9; and
					(B)transferred, as
			 so redesignated, to appear after section 464z–8 of the Public Health Service
			 Act, as added by subsection (a).
					(2)In
			 generalSection 464z–9 of the
			 Public Health Service Act, as so redesignated by paragraph (1), is
			 amended—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), by striking basic and clinical research and
			 inserting basic, clinical, and translational research;
			 and
						(ii)in
			 paragraph (3), by striking Director of the National Institute of Mental
			 Health and inserting Director of the National Institute of
			 Research on Autism Spectrum Disorders;
						(B)in subsection
			 (b)—
						(i)in
			 paragraph (2)—
							(I)by striking
			 basic and clinical research and inserting basic,
			 clinical, and translational research; and
							(II)by inserting
			 , building upon the recommendations set forth in the most recent
			 strategic plan for autism spectrum disorders of the Interagency Autism
			 Coordinating Committee established under section 399CC before the
			 period at the end of the second sentence;
							(C)in subsection
			 (c), by inserting , biomaterials for induced pluripotent stem cells,
			 biosamples relevant to environmental exposures, after
			 tissues; and
					(D)by adding at the
			 end the following:
						
							(6)DefinitionIn
				this section, the term translational research means research that
				emphasizes the development and delivery of effective new therapies to
				patients.
							.
					(c)Use of existing
			 resourcesIn providing for the establishment of the National
			 Institute of Autism Spectrum Disorders (referred to in this subsection as the
			 Institute) pursuant to the amendment made by subsection (a), the
			 Director of the National Institutes of Health (referred to in this subsection
			 as the Director of NIH)—
				(1)may transfer to
			 the Institute such personnel of the National Institutes of Health as the
			 Director of NIH determines to be appropriate;
				(2)may, for quarters
			 of the Institute, use such facilities of the National Institutes of Health as
			 the Director determines to be appropriate; and
				(3)may obtain
			 administrative support for the Institute from the other agencies of the
			 National Institutes of Health, including national research institutes.
				(d)Construction of
			 facilitiesNone of the provisions of this section or the
			 amendments made by this Act shall be construed as authorizing the construction
			 of facilities, or the acquisition of land, for purposes of the establishment or
			 operation of the National Institute of Autism Spectrum Disorders.
			(e)Conforming
			 amendment
				(1)Organization of
			 NIHSection 401(b) of the Public Health Service Act (42 U.S.C.
			 281(b)) is amended—
					(A)in subsection
			 (b)—
						(i)by
			 redesignating paragraph (25) as paragraph (26); and
						(ii)by
			 inserting after paragraph (24) the following:
							
								(25)The National
				Institute of Autism Spectrum Disorders.
								;
				and
						(B)in subsection
			 (d)(1), by striking 27 and inserting 28.
					(2)Appointment and
			 authority of directorsSection 405(a) of the Public Health
			 Service Act (42 U.S.C. 284(a)) is amended by inserting and the Director
			 of the National Institute of Autism Spectrum Disorders after
			 National Cancer Institute.
				(f)Effective
			 dateThe provisions of this section, including the amendments
			 made by this section, shall take effect on October 1, 2011.
			4.Continuation of
			 programs relating to autism
			(a)Repeal of
			 sunset provisionsPart R of
			 title III of the Public Health Service Act (42 U.S.C. 280i et seq.) is
			 amended—
				(1)by striking
			 section 399AA(e);
				(2)by striking
			 section 399BB(g); and
				(3)by striking
			 section 399CC(f).
				(b)Clarifying
			 amendmentSection 399BB(f) of the Public Health Service Act (42
			 U.S.C. 280i–1(f)) is amended—
				(1)by inserting
			 to research networks after contracts;
				(2)by striking
			 interventions for individuals and inserting interventions
			 to improve the physical and behavioral health and well-being of
			 individuals.
				(c)Interagency
			 autism coordinating committeeSection 399CC of the Public Health
			 Service Act (42 U.S.C. 280i–2) is amended—
				(1)in subsection
			 (a), by striking within the Department of Health and Human
			 Services and inserting of Federal agencies;
				(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by inserting and the families of such individuals before the
			 semicolon at the end;
					(B)in paragraph
			 (2)—
						(i)by
			 inserting , evaluate, and assess after monitor;
			 and
						(ii)by
			 inserting and facilitate collaboration among Federal agencies
			 before the semicolon at the end;
						(C)in paragraph (3),
			 by inserting and other appropriate Federal Government department and
			 agency heads after Secretary;
					(D)in paragraph (4),
			 by inserting and other appropriate Federal Government department and
			 agency heads after Secretary;
					(E)in paragraph (5),
			 by inserting and services and supports for individuals with autism
			 spectrum disorder and the families of such individuals after
			 research; and
					(F)in paragraph (6),
			 by striking submit to the Congress and inserting submit
			 to the President, who shall review and transmit to Congress,;
					(3)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (B), by striking and the Directors of such national
			 research institutes and inserting the Director of the National
			 Institute of Autism Spectrum Disorders, and the Directors of such national
			 research institutes; and
						(ii)in
			 subparagraph (D), by inserting , the Department of Defense, the National
			 Council on Disability, the Department of Housing and Urban Development, the
			 Department of Justice, and the Department of Labor before the semicolon
			 at the end; and
						(B)in paragraph
			 (2)—
						(i)in
			 the matter preceding subparagraph (A), by striking fewer than 6 members
			 of the Committee, or 1/3 of the total membership of the
			 Committee, whichever is greater, and inserting less than
			 1/2 of the total membership of the
			 Committee;
						(ii)in
			 subparagraph (A), by striking one such member shall be an
			 individual and inserting 2 such members shall be
			 individuals;
						(iii)in subparagraph
			 (B)—
							(I)by striking
			 one such member shall be a parent or legal guardian and
			 inserting 2 such members shall be a parent or a legal guardian;
			 and
							(II)by striking
			 and at the end;
							(iv)in
			 subparagraph (C)—
							(I)by striking
			 one such member shall be a representative and inserting 2
			 such members shall be representatives; and
							(II)by striking the
			 period at the end and inserting ; and; and
							(v)by
			 adding at the end the following:
							
								(D)at least 2 such
				members shall be clinicians who treat individuals with autism spectrum
				disorder.
								;
						(4)in subsection
			 (d)—
					(A)in paragraph (2),
			 by inserting , except that the term of any member appointed under
			 subsection (c)(2)(C) shall expire if such member no longer represents the
			 organization described in such subsection after additional 4
			 year term; and
					(B)by inserting
			 after paragraph (4) the following:
						
							(5)The Committee
				shall be chaired by the Director of the National Institute of Autism Spectrum
				Disorders or such other person designated by the
				Secretary.
							;
					(5)in subsection
			 (e), by striking the first sentence and inserting In carrying out its
			 functions, the Committee may convene workshop and conferences. The Committee
			 shall establish a subcommittee on research on autism spectrum disorders, a
			 subcommittee on services and supports for individuals with autism spectrum
			 disorders and the families of such individuals, and such other subcommittees as
			 the Committee determines appropriate. Such subcommittees shall vote separately
			 on matters within their respective jurisdictions.; and
				(6)by adding at the
			 end the following:
					
						(f)ReportNot
				later than 1 year after the date of enactment of the
				Combating Autism Reauthorization Act of
				2010 and annually thereafter, the Comptroller General of the
				United States shall submit a report to Congress concerning the progress of the
				Federal Government in implementing the strategic plan for autism spectrum
				disorder research and services and supports for individuals with autism
				spectrum disorder and the families of such
				individuals.
						.
				5.Care for people
			 with autism spectrum disorders and public educationPart R of title III of the Public Health
			 Service Act (42 U.S.C. 280i et seq.) is amended—
			(1)by redesignating section 399EE as section
			 399FF; and
			(2)by inserting after section 399DD the
			 following:
				
					399EE.Planning and
				demonstration grant for services for children, transitioning youth, and
				adults
						(a)In
				generalTo assist selected eligible entities in providing
				appropriate services to children, youth with autism spectrum disorders who are
				transitioning from secondary education to careers or post-secondary education
				(referred to in this section as transitioning youth), adults with
				autism spectrum disorders, and individuals of any age with autism spectrum
				disorders who may be at risk due to behavioral and preventable environmental
				factors, such as wandering (referred to in this section as individuals at
				risk), the Secretary shall establish—
							(1)a one-time,
				single-year planning grant program for eligible entities; and
							(2)a multi-year
				service provision demonstration grant program for selected eligible
				entities.
							(b)Purpose of
				grantsGrants shall be awarded to eligible entities to provide
				all or part of the funding needed to carry out programs that focus critical
				aspects of life for children, transitioning youth, and adults with autism
				spectrum disorders (including adults not eligible for developmental disability
				services provided by a State), such as—
							(1)postsecondary
				education, peer support, vocational training, self-advocacy skills, and
				employment;
							(2)community-based
				behavioral supports and interventions;
							(3)residential
				services, housing, and transportation;
							(4)nutrition, health
				and wellness, recreational and social activities; and
							(5)personal safety
				for individuals at risk and the needs of individuals with autism spectrum
				disorders who become involved with the criminal justice system.
							(c)Eligible
				entityAn eligible entity desiring to receive a grant under this
				section shall be a State or other public or private nonprofit organization,
				including a State Council on Developmental Disabilities, as defined in section
				102 of the Developmental Disabilities Assistance and Bill of Rights Act of
				2000.
						(d)Planning
				grants
							(1)In
				generalThe Secretary shall award one-time grants to eligible
				entities to support the planning and development of initiatives that will
				expand and enhance service delivery systems for children, individuals at risk,
				transitioning youth, and adults with autism spectrum disorders.
							(2)ApplicationIn
				order to receive such a grant, an eligible entity shall—
								(A)submit an
				application at such time and containing such information as the Secretary may
				require; and
								(B)demonstrate the
				ability to carry out such planning grant in coordination with the applicable
				State Council on Developmental Disabilities and organizations representing or
				serving individuals with autism spectrum disorders and the families of such
				individuals.
								(e)Implementation
				grants
							(1)In
				generalThe Secretary shall award grants to eligible entities
				that have received a planning grant under subsection (d) to enable such
				entities to provide appropriate services to children, individuals at risk,
				transitioning youth, and adults with autism spectrum disorders.
							(2)ApplicationIn
				order to receive a grant under paragraph (1), the eligible entity shall submit
				an application at such time and containing such information as the Secretary
				may require, including—
								(A)the services that
				the eligible entity proposes to provide and the expected outcomes for the
				individuals who receive such services;
								(B)the number of
				individuals who will be served by such grant, including an estimate of the
				individuals in underserved areas who will be served by such grant;
								(C)the ways in which
				services will be coordinated among both public and nonprofit providers of
				services for children, transitioning youth, and adults with disabilities,
				including community-based services;
								(D)where applicable,
				the process through which the eligible entity will distribute funds to a range
				of community-based or nonprofit providers of services, including local
				governments, and the capacity of such entity to provide such services;
								(E)the process
				through which the eligible entity will monitor and evaluate the outcome of
				activities funded through the grant, including the effect of the activities
				upon individuals who receive such services;
								(F)where applicable,
				the plans of the eligible entity to coordinate and streamline transitions from
				youth to adult services;
								(G)the process by
				which the eligible entity will ensure compliance with the integration
				requirement under section 302 of the Americans With Disabilities Act of 1990
				(42 U.S.C. 12182); and
								(H)a description of
				how such services may be sustained following the grant period.
								(f)EvaluationThe
				Secretary shall contract with a third-party organization with expertise in
				evaluation to evaluate such demonstration grant program and, not later than 180
				days after the conclusion of the grant program under subsection (e), submit a
				report to the Secretary. The evaluation and report may include an analysis of
				whether and to what extent the services provided through the grant program
				described in this section resulted in improved safety, health, education,
				employment, and community integration outcomes or other measures, as the
				Secretary determines appropriate.
						(g)Administrative
				expensesOf the amounts appropriated to carry out this section,
				the Secretary shall set aside not more than 7 percent for administrative
				expenses, including the expenses related to carrying out the evaluation
				described in subsection (f).
						(h)Supplement, not
				supplantDemonstration grant funds provided under this section
				shall supplement, not supplant, existing treatments, interventions, and
				services for individuals with autism spectrum
				disorders.
						.
				
					399EE–1.Multimedia
				campaign
						(a)In
				generalThe Secretary, in order to enhance existing awareness
				campaigns and provide for the implementation of new campaigns, shall award
				grants to public and nonprofit private entities for the purpose of carrying out
				multimedia campaigns to increase public education and awareness and reduce
				stigma concerning—
							(1)healthy
				developmental milestones for infants and children that may assist in the early
				identification of the signs and symptoms of autism spectrum disorders;
				and
							(2)autism spectrum
				disorders through the lifespan and the challenges that individuals with autism
				spectrum disorders face, which may include transitioning into adulthood,
				securing appropriate job training or postsecondary education, securing and
				holding jobs, finding suitable housing, interacting with the correctional
				system, increasing independence, and attaining a good quality of life.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
							(1)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require; and
							(2)provide assurance
				that the multimedia campaign implemented under such grant will provide
				information that is tailored to the intended audience, which may be a diverse
				public audience or a specific audience, such as health professionals,
				employers, criminal justice professionals, or emergency response
				professionals.
							399EE–2.National
				technical assistance center for autism treatments, interventions, and
				services
						(a)Establishment
				of national technical assistance center for autism treatments, interventions,
				and servicesThe Secretary
				shall award a grant to a national nonprofit organization for the establishment
				and maintenance of a national technical assistance center.
						(b)EligibilityAn organization shall be eligible to
				receive a grant under subsection (a) if the organization—
							(1)has demonstrated knowledge and expertise in
				serving children with autism and adults with autism and the families of such
				individuals;
							(2)has demonstrated knowledge of how to
				translate research to practice, and present information in a way that is easily
				accessible and understandable to the family members of individuals with
				autism;
							(3)has demonstrated capacity of training
				educators, health care providers, family members, and others to support the
				needs of individuals with autism;
							(4)has demonstrated capacity of disseminating
				information throughout the United States; and
							(5)has demonstrated capacity to establish and
				maintain a Web site through which to disseminate information in an easily
				accessible manner.
							(c)Use of
				fundsThe national technical
				assistance center established under this section shall—
							(1)gather and disseminate information on
				evidence-based treatments, interventions, and services for children with autism
				and adults with autism, including best practices in delivering such treatments,
				interventions, and services, and make this information available to State
				agencies with responsibilities under section 399BB(c)(2), local communities,
				and individuals;
							(2)gather and disseminate information on
				activities of the Interagency Autism Coordinating Committee established under
				section 399CC;
							(3)provide analysis of activities funded under
				the Combating Autism Reauthorization Act of
				2010, including—
								(A)the effectiveness of State and
				community-based models for delivering comprehensive services to individuals
				with autism;
								(B)identification and dissemination of best
				practices emerging from States, community-based organizations, nonprofit
				providers, and local governments receiving demonstration grants under this
				subpart;
								(C)the State-by-State availability of, and
				gaps in, services for individuals with autism spectrum disorders, including
				information on services or service gaps in rural areas; and
								(D)levels of funding and funding sources of
				services for individuals with autism spectrum disorders in States;
								(4)provide technical assistance to States and
				organizations funded under this part;
							(5)gather and disseminate information about
				autism spectrum disorders;
							(6)establish and maintain a Web site through
				which to disseminate the information gathered under this section in an easily
				accessible manner;
							(7)establish
				partnerships with advocacy organizations to disseminate accurate information on
				education, service-provision, and support options and provide assistance in
				navigating service-provision systems; and
							(8)gather and disseminate other information as
				determined appropriate by the
				Secretary.
							.
				
			6.Authorization of
			 appropriationsSection 399FF
			 of the Public Health Service Act, as so redesignated by section 5, is
			 amended—
			(1)in subsection (a) (relating to
			 developmental disabilities surveillance and research program), by adding at the
			 end the following:
				
					(6)For fiscal year
				2012, $30,000,000.
					(7)For fiscal year
				2013, $33,000,000.
					(8)For fiscal year
				2014, $36,000,000.
					(9)For fiscal year
				2015, $39,000,000.
					(10)For fiscal year
				2016,
				$42,000,000.
					;
			(2)in subsection (b)
			 (relating to autism education, early detection, and intervention), by adding at
			 the end the following:
				
					(6)For fiscal year
				2012, $80,000,000.
					(7)For fiscal year
				2013, $86,000,000.
					(8)For fiscal year
				2014, $92,000,000.
					(9)For fiscal year
				2015, $98,000,000.
					(10)For fiscal year
				2016, $104,000,000.
					;
				and
			(3)in subsection (c)
			 (relating to interagency autism coordinating committee, certain other
			 programs)—
				(A)by striking
			 section 399CC, 409C, and section 404H and inserting
			 sections 399CC, 404H, 464z–8, and 464z–9; and
				(B)by adding at the
			 end the following:
					
						(6)For fiscal year
				2012, $450,000,000.
						(7)For fiscal year
				2013, $500,000,000.
						(8)For fiscal year
				2014, $550,000,000.
						(9)For fiscal year
				2015, $600,000,000.
						(10)For fiscal year
				2016,
				$650,000,000.
						;
				(4)by adding at the
			 end the following:
				
					(d)Planning and
				demonstration grant for services for children, transitioning youth and
				adultsTo carry out section 399EE, there are authorized to be
				appropriated the following:
						(1)For fiscal year
				2011, $400,000,000.
						(2)For fiscal year
				2012, $450,000,000.
						(3)For fiscal year
				2013, $500,000,000.
						(4)For fiscal year
				2014, $550,000,000.
						(5)For fiscal year
				2015, $600,000,000.
						(6)For fiscal year
				2016, $650,000,000.
						(e)Multimedia
				campaignTo carry out section 399EE–1, there are authorized to be
				appropriated the following:
						(1)For fiscal year
				2011, $10,000,000.
						(2)For fiscal year
				2012, $11,500,000.
						(3)For fiscal year
				2013, $13,000,000.
						(4)For fiscal year
				2014, $14,500,000.
						(5)For fiscal year
				2015, $16,000,000.
						(6)For fiscal year
				2016, $17,500,000.
						(f)National
				technical assistance center for autism treatments, interventions, and
				servicesTo carry out section 399EE–2, there are authorized to be
				appropriated the following:
						(1)For fiscal year
				2011, $2,000,000.
						(2)For fiscal year
				2012, $2,100,000.
						(3)For fiscal year
				2013, $2,200,000.
						(4)For fiscal year
				2014, $2,300,000.
						(5)For fiscal year
				2015, $2,400,000.
						(6)For fiscal year
				2016,
				$2,500,000.
						.
			7.Gao study on
			 service provision and financingNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 release a report that examines the following issues:
			(1)The ways in which autism services and
			 treatments are currently financed in the United States.
			(2)Current policies for public and private
			 health insurance coverage of autism treatments, interventions, and
			 services.
			(3)Geographic and regional disparities in
			 provision of services across the lifespan of individuals with autism, levels of
			 community-based versus institutional services, and coverage for such
			 services.
			(4)Ways in which to improve financing of
			 autism treatments, interventions, and services, so as to ensure a minimum level
			 of coverage across the United States.
			(5)Gaps in financing and availability of
			 services for adults on the autism spectrum, focusing particularly on the needs
			 of adults not eligible for developmental disability services provided by the
			 State.
			(6)Areas of need to improve the quality of
			 services available to individuals on the autism spectrum in cross-disability
			 contexts, such as vocational rehabilitation and centers for independent
			 living.
			(7)Findings from
			 replicable studies that indicate an increased risk of mortality for individuals
			 with autism due to preventable circumstances such as wandering, exposure,
			 drowning, and untreated seizure disorders.
			8.Emerging needs
			 protection and advocacy program for individuals with autism spectrum
			 disorders
			(a)Initiatives on
			 autism spectrum disordersTitle I of the Developmental Disabilities
			 Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15001 et seq.) is amended
			 by adding at the end the following:
				
					FInitiatives on
				autism spectrum disorders
						171.Emerging needs
				protection and advocacy program
							(a)In
				generalThe Secretary shall make grants to protection and
				advocacy systems for the purpose of enabling such systems to address the needs
				of individuals with autism spectrum disorders.
							(b)Services
				providedServices provided under this section may include the
				provision of—
								(1)information,
				referrals, and advice;
								(2)individual and
				family advocacy;
								(3)legal
				representation;
								(4)specific
				assistance in self-advocacy and assistance in capacity building for
				organizations that advocate on behalf of individuals with autism spectrum
				disorder; or
								(5)training to
				individuals with autism spectrum disorders, the families of such individuals,
				or advocates for individuals with autism spectrum disorders.
								(c)EligibilityTo
				be eligible to receive a grant under this section, a protection and advocacy
				system shall—
								(1)have the right
				and authority to investigate incidents of abuse and neglect of youth and adults
				with autism spectrum disorders if the incidents are reported to the protection
				and advocacy system or if there is probable cause to believe that the incidents
				occurred;
								(2)have the right
				and authority to pursue administrative, legal, and other appropriate remedies
				and approaches to ensure the protection of youth and adults with autism
				spectrum disorders; and
								(3)have the rights
				and authorities, including access authority, described in section 143 of this
				Act and section 105 of the Protection and Advocacy for Individuals with Mental
				Illness Act.
								(d)Grant
				amountsThe Secretary shall make grants under this section during
				each fiscal year beginning on October 1 to protection and advocacy systems as
				follows:
								(1)Appropriations
				less than $6,700,000With respect to any fiscal year for which
				the amount appropriated under subsection (i) is less than $6,700,000, the
				Secretary shall make grants from such amount to protection and advocacy systems
				that apply for a grant under this section in the amounts described in paragraph
				(3).
								(2)Appropriations
				of $6,700,000 or more
									(A)In
				generalWith respect to any fiscal year for which the amount
				appropriated under subsection (i) is $6,700,000 or more, the Secretary shall
				make grants from such amount to protection and advocacy systems under this
				section in accordance with subparagraph (B).
									(B)Amount of
				grantSubject to paragraph (3), the amount of a grant to a
				protection and advocacy system under subparagraph (A) shall be equal to an
				amount bearing the same ratio to the total amount appropriated for the fiscal
				year involved as the population of the State, Territory, or Consortium in which
				the grantee is located bears to the cumulative population of all States,
				Territories, and the Consortium that receive such grant.
									(3)Minimum
				amounts
									(A)In
				generalThe amount of a grant under this section shall not be
				less than—
										(i)in the case of a
				protection and advocacy system located in a State, $120,000; and
										(ii)in the case of a
				protection and advocacy system located in a Territory or Consortium,
				$60,000.
										(B)Adjustments to
				minimum amounts
										(i)In
				generalIn the case of a fiscal year (referred to in this
				subparagraph as the current fiscal year) in which the total amount
				appropriated under subsection (i) is $10,000,000 or more, and such amount
				appropriated exceeds the total amount appropriated under such subsection for
				the preceding fiscal year, the Secretary shall increase the minimum grant
				amounts under subparagraph (A) by a percentage equal to the percentage by which
				the total amount appropriated for the current fiscal year exceeds the amount
				appropriated for the previous fiscal year.
										(ii)ExceptionClause
				(i) shall not apply in the case that the total amount appropriated for the
				current fiscal year is less than the amount appropriated for any fiscal year in
				the period between the date of enactment of the
				Combating Autism Reauthorization Act of
				2010 and such current fiscal year.
										(C)Applicability
				of adjustmentsAn increase in the minimum grant amounts under
				subparagraph (B) shall be effective for each subsequent fiscal year.
									(4)Lower
				appropriation yearsIn the case of a fiscal year for which the
				amount appropriated under subsection (i) is insufficient to satisfy the
				requirements of paragraph (3) for each protection and advocacy system that
				applies for a grant under this section, the Secretary shall award grants in the
				amounts described in paragraph (3) to as many protection and advocacy systems
				as the amount appropriated allows.
								(5)DefinitionsFor
				purposes of this subsection and subsection (e):
									(A)ConsortiumThe
				term Consortium means an American Indian Consortium, as defined in
				section 102(1).
									(B)StateThe
				term State means each of the 50 States of the United States, the
				District of Columbia, and the Commonwealth of Puerto Rico.
									(C)TerritoryThe
				term Territory means American Samoa, the Commonwealth of the
				Northern Mariana Islands, Guam, and the United States Virgin Islands.
									(e)CarryoverAny
				amount paid to a protection and advocacy system that serves a Consortium,
				State, or Territory for a fiscal year under this section that remains
				unobligated at the end of such fiscal year shall remain available to such
				system for obligation during the next fiscal year for the purposes for which
				such amount was originally provided.
							(f)Direct
				paymentNotwithstanding any other provision of law, the Secretary
				shall pay directly to any protection and advocacy system that complies with the
				provisions of this section, the total amount of the grant for such system,
				unless the system provides otherwise for such payment.
							(g)Administrative,
				reporting, and oversight requirementsTo the extent practicable,
				reporting, monitoring, program financing, and other administrative and
				oversight requirements established by the Secretary under this section shall be
				consistent with the other administrative, reporting, and oversight requirements
				for a protection and advocacy system.
							(h)Annual
				reportEach protection and advocacy system that receives a
				payment under this section shall submit an annual report to the Secretary
				concerning the services provided to individuals with autism spectrum disorders
				by such system.
							(i)Authorization
				of appropriationsTo carry out this section, there are authorized
				to be appropriated the following:
								(1)For fiscal year
				2011, $8,000,000.
								(2)For fiscal year
				2012, $9,000,000.
								(3)For fiscal year
				2013, $10,000,000.
								(4)For fiscal year
				2014, $11,000,000.
								(5)For fiscal year
				2015, $12,000,000.
								(6)For fiscal year
				2016, $13,000,000.
								(j)DefinitionIn
				this section, the term protection and advocacy system means a
				protection and advocacy system established under section 143.
							(k)Technical
				assistance
								(1)Appropriations
				of less than $6,750,000For a fiscal year for which the amount
				appropriated to carry out this section is less than $6,750,000, the Secretary
				shall set aside the greater of—
									(A)1 percent of the
				funds appropriated; or
									(B)$25,000,
									to make a
				grant to a national organization with experience in providing training and
				technical assistance to protection and advocacy systems to provide such
				training and technical assistance.(2)Appropriations
				of not less than $6,750,000For a fiscal year for which the
				amount appropriated to carry out this section is not less than $6,750,000, the
				Secretary shall set aside 2 percent of the funds appropriated to make a grant
				to a national organization with experience in providing training and technical
				assistance to protection and advocacy systems to provide such training and
				technical assistance.
								172.National
				training initiative
							(a)Grants and
				technical assistance
								(1)Grants
									(A)In
				generalThe Secretary, in consultation with the Interagency
				Autism Coordinating Committee established under section 399CC of the Public
				Health Service Act, shall award multi-year grants to eligible entities to
				provide individuals with interdisciplinary training, continuing education,
				technical assistance, and information for the purpose of improving services
				rendered to individuals with autism spectrum disorders and the families of such
				individuals, to address unmet needs related to autism spectrum
				disorders.
									(B)Eligible
				entityTo be eligible to receive a grant under this subsection,
				an entity shall be—
										(i)a
				University Center for Excellence in Developmental Disabilities Education,
				Research, and Service; or
										(ii)a comparable
				interdisciplinary education, research, and service entity.
										(C)Application
				requirementsAn entity that desires to receive a grant for a
				program under this subsection shall submit to the Secretary an
				application—
										(i)demonstrating
				that the entity has capacity to—
											(I)provide training
				and technical assistance in evidence-based practices to evaluate, and provide
				effective interventions, services, treatments, and supports to individuals with
				autism spectrum disorders and the families of such individuals; and
											(II)establish a
				consumer advisory committee that includes individuals with autism spectrum
				disorder and family members of individuals with autism spectrum
				disorder;
											(ii)providing
				assurances that the entity will—
											(I)provide trainees
				under this subsection with an appropriate balance of interdisciplinary academic
				and community-based experiences; and
											(II)provide to the
				Secretary, in the manner prescribed by the Secretary, data regarding the number
				of individuals who have benefitted from, and outcomes of, the provision of
				training and technical assistance under this subsection;
											(iii)providing
				assurances that training, technical assistance, dissemination of information,
				and services under this subsection will be—
											(I)consistent with
				the goals of this Act, the Americans with Disabilities Act of 1990, the
				Individuals with Disabilities Education Act, and the Elementary and Secondary
				Education Act of 1965; and
											(II)conducted in
				coordination with relevant State agencies, institutions of higher education,
				and service providers; and
											(iv)containing such
				other information and assurances as the Secretary may require.
										(D)Use of
				fundsA grant received under this subsection shall be used to
				provide individuals (including parents and health, allied health, vocational,
				and educational professionals) with interdisciplinary training, continuing
				education, technical assistance, and information for the purpose of improving
				services rendered to individuals with autism spectrum disorders and the
				families of such individuals, to address unmet needs related to autism spectrum
				disorders. Such training, education, assistance, and information shall include
				each of the following:
										(i)Training health,
				allied health, vocational, and educational professionals to identify, evaluate
				the needs of, and develop interventions, services, treatments, and supports
				(including housing, personal safety, and employment related supports) for
				individuals with autism spectrum disorders.
										(ii)Developing,
				demonstrating, and disseminating a standard curriculum for the training of
				first responders, including police, firefighters, emergency medical
				technicians, and other law enforcement and public safety officers.
										(iii)Training direct
				service professionals to provide housing and employment related
				supports.
										(iv)Developing model
				services and supports that demonstrate evidence-based practices.
										(v)Developing
				systems and products that allow for the interventions, services, treatments,
				and supports to be evaluated for fidelity of implementation.
										(vi)Working to
				expand the availability of evidence-based, lifelong interventions; educational,
				employment, and transition services; and community supports.
										(vii)Providing
				statewide technical assistance in collaboration with relevant State agencies,
				institutions of higher education, advocacy organizations, family groups, and
				community-based service providers.
										(viii)Working to
				develop comprehensive systems of supports and services for individuals with
				autism spectrum disorders and the families of such individuals, including
				seamless transitions between education and health systems across the
				lifespan.
										(ix)Promoting
				training, technical assistance, dissemination of information, supports, and
				services.
										(x)Developing
				mechanisms to provide training and technical assistance, including for-credit
				courses, intensive summer institutes, continuing education programs,
				distance-based programs, and Internet Web site-based information dissemination
				strategies.
										(xi)Promoting
				activities that support community-based family and individual services and
				enable individuals with autism spectrum disorders to fully participate in
				society and achieve good quality-of-life outcomes.
										(xii)Collecting data
				on the outcomes of training and technical assistance programs to meet statewide
				needs for the expansion of services to individuals with autism spectrum
				disorders.
										(E)Amount of
				grantsThe amount of a grant to any entity for a fiscal year
				under this paragraph shall be not less than $250,000.
									(2)Technical
				assistanceThe Secretary shall reserve 2 percent of the amount
				appropriated to carry out this subsection for a fiscal year to make a grant to
				a national organization with demonstrated capacity for providing training and
				technical assistance to—
									(A)assist in
				national dissemination of specific information, including evidence-based best
				practices, from interdisciplinary training programs, and when appropriate,
				other entities whose findings would inform the work performed by entities
				awarded grants;
									(B)compile and
				disseminate strategies and materials that prove to be effective in the
				provision of training and technical assistance so that the entire network can
				benefit from the models, materials, and practices developed in individual
				centers;
									(C)assist in the
				coordination of activities of grantees under this subsection;
									(D)develop an
				Internet portal that will provide linkages to each of the individual training
				initiatives and provide access to training modules, promising training, and
				technical assistance practices and other materials developed by
				grantees;
									(E)serve as a
				research-based resource for Federal and State policymakers on information
				concerning the provision of training and technical assistance for the
				assessment, and provision of supports and services for, individuals with autism
				spectrum disorders;
									(F)partner with
				Federal, State, and local advocacy organizations to ensure effective
				dissemination of research findings to individuals on the autism
				spectrum;
									(G)convene experts
				from multiple interdisciplinary training programs, individuals with autism
				spectrum disorders, and the families of such individuals to discuss and make
				recommendations with regard to training issues related to assessment,
				interventions, services, treatment, and supports for individuals with autism
				spectrum disorders; and
									(H)undertake any
				other functions that the Secretary determines to be appropriate.
									(3)Authorization
				of appropriationsTo carry out this subsection, there are
				authorized to be appropriated the following:
									(A)For fiscal year
				2011, $20,000,000.
									(B)For fiscal year
				2012, $22,000,000.
									(C)For fiscal year
				2013, $24,000,000.
									(D)For fiscal year
				2014, $26,000,000.
									(E)For fiscal year
				2015, $28,000,000.
									(F)For fiscal year
				2016, $30,000,000.
									(b)Expansion of
				the number of university centers for excellence in developmental disabilities
				education, research, and service
								(1)In
				generalTo provide for the establishment of up to 4 new
				University Centers for Excellence in Developmental Disabilities Education,
				Research, and Service, the Secretary shall award up to 4 grants to institutions
				of higher education in accordance with the requirements of this
				subtitle.
								(2)Applicable
				provisionsExcept for subsection (a)(3), the provisions of
				subsection (a) shall apply with respect to grants under this subsection to the
				same extent and in the same manner as such provisions apply with respect to
				grants under subsection (a).
								(3)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				applicants that—
									(A)are minority
				institutions that have demonstrated capacity to meet the requirements of this
				section and provide services to individuals with autism spectrum disorders and
				the families of such individuals; or
									(B)are located in a
				State with one or more unserved or underserved populations.
									(4)Authorization
				of appropriationsTo carry out this section, there are authorized
				to be appropriated the following:
									(A)For fiscal year
				2011, $2,000,000.
									(B)For fiscal year
				2012, $2,200,000.
									(C)For fiscal year
				2013, $2,400,000.
									(D)For fiscal year
				2014, $2,600,000.
									(E)For fiscal year
				2015, $2,800,000.
									(F)For fiscal year
				2016, $3,000,000.
									(5)DefinitionIn
				this subsection:
									(A)The term
				minority institution has the meaning given such term in section
				365 of the Higher Education Act of 1965.
									(B)The term
				University Center for Excellence in Developmental Disabilities Education,
				Research, and Service means a University Center for Excellence in
				Developmental Disabilities Education, Research, and Service that has been or is
				funded through subtitle D or this
				subsection.
									.
			9.Report to
			 CongressNot later than
			 January 1, 2013, and each January 1 thereafter, the Secretary shall submit to
			 the appropriate committees of Congress a report concerning the implementation
			 of this Act, including the amendments made by this Act.
		
